Appellant has filed a motion for rehearing and insists the court erred in holding that there was no error in permitting the sheriff to testify as to what Mrs. Williams told him, contending that this was permitting her to be contradicted by a confidential communication made to her by her husband. Mrs. Williams was not asked what her husband told, nor asked if her husband told her anything. She testified she was present when her husband bought the peas. On cross-examination she was asked if she did not tell the sheriff, at the time the peas were found, "that all she knew about the peas was that her husband told her he had bought same." As she had testified she was present when her husband bought the peas at his instance, it was permissible to show she had made a different statement to the sheriff, if she did so, as tending to impeach her. The sheriff was only permitted to testify to what he said Mrs. Williams had told him. This was her statement made to the sheriff and was in no sense a confidential communication between the husband and the wife. The husband was not even present when she made the statement.
The only other ground in the motion is appellant contends that the court erred in what he said to the jury when he refused to receive the verdict first brought into court. The only objection urged at the time, as shown by the bill, is as follows:
"That the defendant then and there objected to the remarks as made by the court because same were made orally and were highly improper, and further objected because the jury had returned the verdict, which each juror said was the verdict of the jury; and it was improper for the court to again instruct the jury to retire because the verdict as read by the jury was tantamount to his acquittal and the court should have discharged the defendant."
Appellant seeks in this court to make other objections, not then made *Page 651 
to the trial court. If he desired to make such objections as he now seeks to make, he should have made them at the time, and doubtless the trial judge would have conformed the proceedings in accordance with such request. It is too late to raise such matters in this court for the first time.
The motion is overruled.
Overruled.
DAVIDSON, JUDGE, not present at consultation.